By the Court.
This is a good indictment against both •defendants. The offense of aiding, abetting, or procuring is a substantive and independent offense only in the sense that the offender may, under our statute, be tried and convicted without the trial or conviction of the principal offender. They are not distinct or separate offenses in the sense that both may not, as at common law, be charged in the same indictment, and in the same count thereof, and both offenders arraigned and tried thereon, as in cases where the defendants are jointly indicted for the same •crime or offense.

Motion overruled.